Herein an accusation was returned by the same grand jury and at the same time as that returned against the defendant in case No. 17198, entitled "The State of Oklahoma, Plaintiff in Error, v. George R. Childers, Defendant in Error," this day decided (122 Okla. 64, 252 P. 6).
The grounds on which the accusation was quashed in the instant case were the same as in that case, and the rules and reasons for reversing that case are applicable herein.
This cause is therefore reversed, with direction to the district court to reinstate the accusation and take such other proceedings as provided by law.
NICHOLSON, C. J., and MASON, PHELPS, and HUNT, JJ., concur.